Catalyst Paper Corporation 2nd Floor - Lysander Lane Richmond, British Columbia Canada V7B 1C3 News Release February 12, 2010 Catalyst Paper contests application to BC labour board on post-retirement successorship Richmond, BC – Catalyst Paper (TSX:CTL) today announced that it will contest an application to the Labour Relations Board of British Columbia regarding certain post-retirement benefits for some retirees formerly employed by MacMillan Bloedel Limited, now doing business as Weyerhaeuser Company Ltd. The Communications, Energy and Paperworkers Union of Canada Locals 1, 76, 592 and 686, representing hourly employees at Powell River and Port Alberni mills have applied to the Labour Relations Board of British Columbia for a declaration that Catalyst is responsible for certain post-retirement medical and extended health benefits for some retired employees who were represented by the Locals and who retired from MacMillan Bloedel Limited Pacifica Papers Inc. acquired the Powell River and Port Alberni mills from MacMillan Bloedel Limited in 1998. At the time of that transaction, MacMillan Bloedel agreed to retain responsibility for any benefits for eligible employees who retired prior to the acquisition by Pacifica of the mills. Catalyst subsequently amalgamated with Pacifica in 2001. The Locals claim the contractual relationships between Catalyst, Pacifica and MacMillan Bloedel Limited do not absolve Catalyst from successorship provisions of the Labour Relations Code imposed on Pacifica at the time Pacifica acquired the mills. If the Locals’ application is successful, Catalyst could incur additional costs of up to $4 million annually. Catalyst does not agree with the Locals’ position and has been advised that a number of defences are available that are expected to eliminate or significantly reduce any financial exposure, including seeking indemnification from Weyerhaeuser.
